Citation Nr: 1519257	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-37 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder (claimed as sleep disturbance), including sleep apnea, and to include as secondary to service-connected posttraumatic stress disorder (PTSD) and lumbar strain.

2.  Entitlement to service connection for a neurological disorder (claimed as neurologic problems), including temporal lobe epilepsy.

3. Entitlement to service connection for postical muscle strain.

4.  Entitlement to service connection for arthritis, claimed as joint pain.

5.  Entitlement to service connection for carpal tunnel syndrome (claimed as joint pain).

6.  Entitlement to a disability rating in excess of 60 percent for lumbar strain with degenerative changes and disc bulge L4-5, L5-S1.  

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a right thumb injury.

8.  Entitlement to an initial disability rating for PTSD in excess of 50 percent prior to November 28, 2011, and in excess of 70 percent thereafter.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 28, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1990 through June 1991 to include service in Southwest Asia from November 1990 through May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Atlanta, Georgia, respectively.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia.  

The Veteran testified before a Decision Review Officer (DRO) in January 2008.  He also testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  Transcripts of these proceedings have been associated with the claims file.  

In April 2012, the Board granted a claim for a total disability rating based on individual unemployability (TDIU) and remanded all other claims on appeal for further development. 

In an April 2012 rating decision, the AMC effected the TDIU.  Additionally, in a December 2012 rating decision, the AMC granted claims for service connection for fatigue (claimed as chronic fatigue syndrome) (with a 100 percent disability rating) and headaches (with a 30 percent disability rating), which had been remanded by the Board.  The AMC also granted special monthly compensation, though that issue had not been remanded by the Board.  As the December 2012 rating action represents a full grant of the benefits sought with respect to the issues of service connection for fatigue and headaches, those issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran. 

The Board notes that this appeal is a derivative "Rice" TDIU claim. The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert. In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability on appeal--in this case, the Veteran's service-connected PTSD, lumbar strain, and residuals of a right thumb injury.  

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met). 

Under Roberson, a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a Veteran presents evidence of unemployability and seeks to obtain a higher disability rating. See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009). 

While the Board has already granted the Veteran's separately filed a formal claim for entitlement to TDIU (in the April 2012 decision), received on January 10, 2006, due to service-connected disabilities, this matter has also been raised on a derivative basis, as part of his claim for a higher ratings for the lumbar spine, PTSD, and residuals of a right thumb injury.  Therefore, this matter is considered before the Board, for the period that was not granted by the RO in the April 2012 rating decision (prior to November 28, 2011). See also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As noted in the prior Board Remand, the issues of service connection for bilateral hearing loss and erectile dysfunction have been raised by the record in a December 1996 statement and a January 2012 VA examination respectively.  Also, in a February 2015 post-remand brief, the Veteran's representative claimed that an earlier effective date for TDIU was warranted.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that the Veteran's representative raised these matters again in a January 2013 statement.

The issues of entitlement to service connection for a neurological disorder, postical muscle strain, and arthritis, and an increased rating for residuals of a right thumb injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A sleep disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Carpal tunnel syndrome is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  For the entire appeal period, the Veteran's service-connected lumbar strain has not been productive of ankylosis of the spine.

4.  From December 28, 2011, the Veteran's service-connected lumbar strain has been productive of left lower extremity radiculopathy.  

5.  For the period prior to November 28, 2011, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

6.  For the period from November 28, 2011, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Carpal tunnel syndrome was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

3.  The criteria for the assignment of a rating in excess of 60 percent for lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5242 (2014).

4.  From December 28, 2011, the Veteran's lumbar strain has a neurological disability of left lower extremity radiculopathy, such that a separate rating for that disability may be warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5242 (2014).

5.  Prior to November 28, 2011, the criteria for the assignment of an initial rating of 70 percent, but no higher have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

6.  From November 28, 2011, the criteria for the assignment of an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

As to the PTSD claim, the Veteran is appealing with respect to the initially assigned ratings, following the RO's grant of service connection in a November 2008 rating decision.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2005 letter, sent prior to the initial unfavorable decisions advised the Veteran of the evidence and information necessary to substantiate his service connection claims and the claim for an increased rating for the lumbar spine, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error as to that notice was cured by the readjudication of the Veteran's claim by the RO in a November 2008 statement of the case.
 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Per the April 2012 Board Remand, the AOJ also obtained the Veteran's Social Security Administration (SSA) records.  The Board notes that although the most recent VA medical records have not been associated with the claims file, the Veteran underwent VA examinations to evaluate his claims as to the severity of his disorder.  Also, the Veteran has not indicated that such records would be relevant to his current claims.  For example, during his October 2011 Board hearing, he reported that his doctors could similarly not do anything for his spine.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  

Also, consistent with the April 2012 Board Remand, the AOJ has obtained VA examinations as to the current claims in April and May 2012.  The VA examiners provided specific findings referable to the Veteran's claimed sleep disorder and carpal tunnel syndrome, as well as, evaluations of the lumbar strain and PTSD sufficient to for the Board to adjudicate such claims.  

The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the April 2012 Board Remand had found that October 2006 VA examination addressing the Veteran's sleep disorder was inadequate as the examiner finding that it developed due to obesity did not address whether the Veteran's sleep apnea was related to his military service.  As will be explained in the decision herein, the Board finds that determination that the October 2006 VA examination was inadequate was incorrect.  That medical opinion, in conjunction with the other medical evidence of record, directly addresses the Veteran's claim and is both competent and probative as to this matter.  Additionally, to the extent that the April 2012 VA examination for the spine was inadequate due to the VA examiner not specifying what nerve was involved with the radiculopathy of the left lower extremity, as the Board is granting service connection for left lower extremity radiculopathy generally, the Veteran is not prejudiced by the Board's use of that examination.  

The Board notes that one of its Remand directives ordered the AOJ to consider January 2012 VA examination for the spine.  However, the Board finds that such the evidence in such VA examination was essentially duplicative of prior evidence of record as to rating the lumbar strain, except to the extent that it indicated that the Veteran has right lower extremity radiculopathy, which the Board is granting from the date of that VA examination.  As will be explained in the decision herein, the medical evidence of record has continuously failed to document that the Veteran has ever had ankylosis of the spine, such that a disability rating in excess of 60 percent would be warranted.  The findings of the January 2012 VA examination were consistent with other VA examinations of record to that extent as it would be relevant to the Veteran's current claim.  As such, the Veteran is not prejudiced by the Board's initial consideration of that examination. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, the Veteran was afforded the opportunity to testify before a DRO in January 2008 prior to the promulgation of the rating decisions.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in October 2011, the Veteran provided testimony during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2011 Board hearing, the undersigned noted the issues on appeal.  The Veteran, and his spouse, provided testimony regarding the Veteran's symptoms of his service-connected lumbar strain (to include pain and stiffness) and PTSD (to include being solitary, nightmares, and anger).  They also provided testimony as to sustaining a head trauma at the same time he injured his back on active duty, as well as being unable to use his right hand due to pain in his wrist while overseas. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's April 2012 Remand.  As noted in the preceding paragraphs, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The Board notes that the Veteran's active duty periods of service occurred from January 1982 to May 1982 and from September 1990 to June 1991.    

III. Sleep Disorder Claim

The Veteran currently contends that his sleep apnea began during his active service (September 1990 to June 1991).  He alternatively contends that it developed secondary to his service-connected PTSD or lumbar strain.  (February 2015 Appellant's Post-Remand Brief).

The Veteran has a current diagnosis of sleep apnea.  (October 2006 and April 2012 VA examinations).  As such the question before the Board is whether such a disorder developed due to service.  

The service treatment records do not document any complaints of, or treatment for, a sleep disorder.  Also, the Veteran did not receive a diagnosis of sleep apnea until 2003, over 10 year following his period of active service.  (March 2003 University Health Care System Sleep Study).  

The Veteran, however, has claimed that his sleep apnea began in service.  He has claimed that he started snoring and having his breathing stop while sleeping during service.  (October 2011 Board hearing).  

The Board initially finds that the lay evidence of record as to the chronicity of the symptoms of the Veteran's claimed sleep apnea is not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

To this end, the Board notes that although the Veteran claims that his sleep problems began during active service (September 1990 to June 1991), prior to the end of his active duty, in an April 1991 report of medical history, the Veteran specifically denied having frequent trouble sleeping.  Also, in his April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, the Veteran did not indicate that he had trouble sleeping.  The Board further finds that the service treatment records, are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Furthermore, the evidence of record is full with the Veteran providing conflicting statements to VA showing a lack of credibility in his reports.  In regards to the current claim, during his hearing the Veteran reported that he had not had sleep problems prior to his active service.  However, his March 2003 sleep study noted that the Veteran has had "nocturnal seizures since infancy."  While the Board does not find that such evidence rebuts the presumption of soundness as to the Veteran not having sleep apnea prior to his active service, the Board does find that evidence to be indicative of the Veteran's failure to be truthful in the reports of his symptoms relating to his claimed sleep disorder.

Although the Veteran has claimed that he has had fatigue, and thus sleep apnea, since 1991, there is conflicting evidence of record.  Post-active service VA medical records document an active veteran.  A June 1993 VA medical record documents that the Veteran worked as a truck driver and loaded and unloaded goods.  A July 1993 VA medical record documents that the Veteran reported increased back pain from coaching baseball.  The Veteran also continued to serve in an active capacity with the Reserves after 1991.  His March 2003 sleep study noted that the Veteran reported only "occasional fatigue" in the mornings.  Also, an October 1991 lay statement from his son reported that he remembered that his father had been very active until 12-15 years previously, which would still be years after the Veteran's active service.  Given the lay statements and conflicting evidence of record, the Board finds that the lay evidence of record, as to chronicity of symptoms, are not credible.

To the extent that the Veteran contends he has sleep apnea due to service, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his sleep symptoms into a clinical diagnosis of sleep apnea. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). Accordingly, as will be explained herein, the Board finds that the Veteran's allegations of sleep apnea beginning in service, are outweighed by the probative medical evidence of record.  

Three medical opinions of record address the Veteran's contentions.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
 
An April 2012 sleep apnea VA examiner noted that the Veteran reported that he developed fatigue in about 1991 and his wife reported that he was a loud snorer. After physical evaluation and claims file review, the VA examiner opined that "[p]er the veteran's history it can be logically concluded that the condition did have onset during active service" and "sleep apnea as likely as not became symptomatically manifest during active service, despite formal sleep-study diagnosis in 2003."  

Although the April 2012 VA examiner provided a medical opinion supportive of the Veteran's claim that his sleep apnea began in service, the Board finds no probative value of that opinion, as it is based solely on the Veteran's lay testimony of symptoms began in service, which as discussed above, the Board has found are not credible.  

In contrast an October 2006 general VA examiner, after physical evaluation and claims file review, opined that the Veteran's sleep apnea was most likely caused by or a result of his overweight condition.  

The Board notes that in the April 2012 Board Remand, the Board had found that the October 2006 examiner did not address the question of whether the Veteran's sleep apnea was related to military service.  However, after re-reviewing the record, the Board finds that the examiner adequately addressed that question, as the evidence clearly shows that the Veteran's obesity did not begin for years following the end of his active service in June 1991.  In his April 1991 report of medical history, prior to the end of his active servce, the Veteran denied recent weight gain or loss.  Furthermore, the service personnel records include multiple NCO evaluation reports following the Veteran's active service.  Such reports repeatedly documented that the Veteran was within body fat standards for military service, under AR 600-9, for years following the end of his active duty in June 1991.  (November 1993, November 1994, November 1995, and November 1996 NCO evaluation reports).  As the Veteran met the Army's standards for fitness based on weight, until at least November 1996, the Board finds that he was not obese until years following his active duty ended.

Given that the October 2006 VA examiner found that the Veteran's sleep apnea was related to obesity, and the Veteran did not have any weight gain or loss in service and was not considered obese for over five years after his active service, the Board finds it can logically conclude that the Veteran did not have an onset of obesity during service that would have caused his sleep apnea.  As such, the Board finds that service connection for sleep apnea is not warranted on a direct basis.

As to the Veteran's claim that sleep apnea developed secondary to his service-connected PTSD or lumbar strain, the Board also finds that the most probative evidence of record does not support such a claim.

A May 2012 VA psychiatrist, during a PTSD examination, noted that there was no evidence that the Veteran was diagnosed or treated for sleep apnea in service.  Also, he reported that there was no proven evidence in literature that PTSD caused or aggravated sleep apnea.  He opined that it was less likely than not that the Veteran's sleep apnea is caused by or aggravated by his service-connected PTSD.

Also, the April 2012 VA examiner noted that "decreased level of activity due to SC spinal arthritis can be associated with increased body weight and, in-turn, adversely affect sleep apnea, the issue of obesity is ultimately under the control of the individual to reduce calorie consumption as activity to decrease."  The examiner noted that there was argument for and against a secondary relationship between the service-connected spine and sleep apnea, but that there was no evidence that it was due to an undiagnosed illness.

That opinion can be considered at best, speculative and thereby insufficient to either establish a nexus or demonstrate the lack of a nexus between the Veteran's claimed sleep apnea and the spine disability.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). The April 2012 VA examination report only raises the question of the possibility of a relationship.  The Board further notes that the examiner also explained why he was unable to provide more definitive findings.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  The Board thus finds that the April 2012 VA examination is not sufficient to support the claim. 
 
However, the Board notes that the April 2012 examiner had a non-speculative part of his opinion, when he found that "the issue of obesity is ultimately under the control of the individual to reduce calorie consumption as activity to decrease".

In the February 2015 Appellant's Post-Remand Brief, the Veteran's representative claimed medical treatise evidence supported finding that PTSD caused or aggravated sleep apnea.  Such medical treatise information, may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998). However, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  There is also no indication that the Veteran's representative is a medical professional able to provide competent medical opinion evidence as to the etiology of the Veteran's sleep apnea that would be more probative than the medical opinions provided by the VA examiners.

No other medical evidence of record addresses the Veteran's claim of service connection on a secondary basis.  As such, the Board finds that service connection secondary to either PTSD or lumbar strain is not warranted.

To the extent that the Veteran may now profess to have a separate sleep disorder, other than sleep apnea, the medical evidence does not indicate that such a diagnosis is warranted.  

To the extent that the Veteran may have claimed to have a sleep disorder due to an undiagnosed illness from service in Southwest Asia, as the Veteran has a clearly diagnosed sleep disorder, of sleep apnea, service connection on such a basis is not warranted. Also, the April 2012 VA examiner found that the Veteran did not have an undiagnosed illness.

Also, to the extent that the Veteran has symptoms related to sleep as part of his service-connected PTSD, that disability is rated under the General Rating Formula for Mental Disorders, which includes consideration of symptoms such as chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  Therefore, to grant a separate award of service connection for such psychiatrically-related sleep impairment, or for any other symptoms underlying the Veteran's service-connected psychiatric disability, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions).  Also, an October 2006 VA general examiner determined that the Veteran's fatigue, including sleep disturbance, was related to both sleep apnea and his psychiatric disability.  No other disorder has been diagnosed.

Other than the April 2012 VA examiner's opinion on a direct service connection basis, which, as explained above, the Board has found was based on non-credible reports from the Veteran and is thus not probative as to the current claim, the VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for sleep apnea is denied.  

IV. Carpal Tunnel Syndrome Claim

The Veteran contends that he developed carpal tunnel syndrome in service, as a residual of his service-connected right thumb injury, as evidenced by his reports of not being able to use his hand during active service.  (October 2011 Board hearing).

The Board initially notes that the Veteran has not claimed, and the record does not show that the Veteran has ever had any complaints of, or treatment for, left hand carpal tunnel syndrome.  As such, this matter is limited to the question of right hand carpal tunnel syndrome.

The service treatment records are negative as to any complaints of, or treatment for, symptoms of carpal tunnel syndrome.  

Some VA medical records, from prior to the current appeal period, document findings of possible carpal tunnel syndrome.  (December 12, 2001 VA medical record).

However, in January 2002, a VA EMG report determined that nerve condition studies showed a normal right median and ulnar sensory and motor nerve.

While an October 2006 VA examiner indicated that the Veteran's joint pains are most likely caused by "his known arthritic and carpal tunnel conditions", the Board notes that the VA examiner did not actually make a medical determination of carpal tunnel syndrome.  Rather, he reported such a condition as part of the Veteran's medical history.

The April 2012 VA examiner, however, directly addressed the carpal tunnel syndrome question.  That VA examiner found that it was not clear that the Veteran actually had carpal tunnel syndrome.  Rather, he noted the normal January 2002 EMG and determined no actual diagnosis of right carpal tunnel syndrome on claim file review.  He further noted that his examination of the Veteran was not positive for carpal tunnel syndrome.  

The Veteran does not have a current medical diagnosis of carpal tunnel syndrome.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board notes that the record has been unclear as to a prior diagnosis of carpal tunnel syndrome, prior to his current claim.  However, the record does not show that he currently continues to have carpal tunnel syndrome.  Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).   During the current appeal period, the only medical professional to address a diagnosis of carpal tunnel syndrome is the April 2012 VA examiner, who found no such diagnosis or symptoms of the disorder. 

The Board emphasizes that the claim under consideration fundamentally turn on the matter of whether the Veteran currently has carpal tunnel syndrome for which service connection is sought, and, if so, whether there exists a medical relationship between such current disabilities and service.  The only evidence provided supporting the claim are in statements from the Veteran himself.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of carpal tunnel syndrome, falls outside the realm of common knowledge of a lay person.  See Kahana, supra.; Jandreau, supra.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As, in this appeal, the Veteran's lay assertions as to diagnosis and etiology have no probative value, the Veteran cannot support any of her claim for service connection on the basis of lay assertions, alone.

Although the examiner also noted that the Veteran had a right thumb injury in service, and might have referred discomfort from that, the Board notes that to the extent that the Veteran has any other residuals of a right thumb injury, such a disorder will be addressed in the increased rating for that service-connected disability.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra. The Veteran's claim for service connection for carpal tunnel syndrome is denied.  

V.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

VI. Lumbar Strain Claim

The Veteran contends that his service-connected lumbar strain is more severe than indicated by his current 60 percent disability rating.  He claims that pain and stiffness such that his spine should be considered as if it is ankylosed.  (October 2011 Board hearing).

The Veteran is currently rated at 60 percent, under Diagnostic Code 5293 (1999).  That rating is based on a diagnostic code that is no longer used by the Board.  As the Veteran filed his current claim in September 2005, the rating criteria in effect in 2005 will be used for rating his claim.

Since September 26, 2003, lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under the formula, 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. The next higher rating would be a 100 percent evaluation for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The evidence of record generally consists of some VA medical records documenting complaints of, or treatment for, the spine and other disorders.  Additionally, private medical records also document complaints of, or treatment for, various skeletal disorders.  Such records, however, generally do not include information for the current rating purposes.  

Under the General Rating Formula, the next-higher 100 percent evaluation would only be warranted for unfavorable ankylosis of the entire spine.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given that ranges of motion were found by the VA examiners in January 2006, October 2006, May 2008, December 2011, and April 2012, the Board finds that that the Veteran does not have ankylosis.  As such, a disability rating in excess of 60 percent is not warranted.

To the extent that the Veteran may be reporting pain associated with his full range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011). Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee.  Id. at 11.  

The Board also finds that the credibility as to the Veteran's reports of pain is questionable.  The October 2006 VA examiner found that the Veteran "has apparent pain that is out of proportion to his physical exam findings and objective radiographic findings."  Furthermore, the Veteran has a history of lying about the severity of his lumbar spine disability.  A November 2006 private medical record documents that the Veteran had been working on November 13, 2006 and had been cutting a heavy wire when the wire came loose and he fell backwards over another pallet of wires.  The Veteran was seen following that work related injure and that medical provider reported that "[t]he patient has low back pain.  He has never had this problem before."   The Veteran subsequently obtained a significant Workers' Compensation payout for his post-service, work-related back injury.  (The State Board of Workers' Compensation State of Georgia Stipulation and Agreement November 2008).  The record thus documents that the Veteran has a history of not reporting the severity of his disability accurately.  Indeed, the Board also notes that during his January 1999 VA examination, prior to his receipt of a 60 percent disability rating, the Veteran reported that he daily experiences excruciating pain, weakness, lack of endurance, stiffness, and muscle spasms, and has difficulty at times performing activities of daily living.  However, as indicated above, the Veteran performed a physically demanding job for years following that examination.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flare-ups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 60 percent disability evaluation.  Even when considering the Veteran's pain with motion and his reports of loss of motion, the Veteran still does not meet the criteria for a disability rating in excess of 60 percent.  The Board notes that the rating contemplates complaints of pain, especially on extended use.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  The next higher rating applicable for the Veteran requires ankylosis of the spine, showing no range of motion.  Any additional loss of range of motion short of ankylosis of the entire spine would not support a higher rating for the Veteran's claim.  

Additionally, Diagnostic Code 5243, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code. 

The record does not support finding that the Veteran has a bowel or bladder neurologic abnormality.  The October 2006 VA examiner found voluntary control of the anal sphincter and normal reflexes.  The April 2012 VA examiner found no neurological abnormalities, such as bowl or bladder problems.  During his VA examination, the Veteran also denied having fecal or urinary incontinence. 

The January 2006 and May 2008 VA examiner found normal motor and sensory neurological examination of the bilateral lower extremities.  The October 2006 VA examiner found no neurological deficits.  

The April 2012 VA examiner specifically found no neurologic abnormalities, other than for the left lower extremity.  As such, the Board finds that a separate rating for a neurologic abnormality, other than one for the left lower extremity, is not warranted.

As to the left lower extremity, the December 28, 2011 and April 2012 VA examiners found that the Veteran had radiculopathy of that extremity.  As such, the Board finds that service connection for mild radiculopathy of the left lower extremity is warranted, from December 28, 2011.  

Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome (IVDS) can be rated under the General Rating Formula for the Spine or based on incapacitating episodes.  However, a 60 percent rating evaluation is the maximum rating possible under that diagnostic code.  As such, a rating in excess of 60 percent would not be possible under that code.  During the current appeal period, the VA examiners have not made such findings.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claim for a disability rating in excess of 60 percent for his lumbar strain is denied. Service connection for mild left lower extremity radiculopathy, from December 28, 2011, is granted.

VII. PTSD Claim

The Veteran contends that his PTSD is more severe than indicated by his initial ratings of 50 percent, prior to November 28, 2011, and 70 percent thereafter.




A.  Applicable Law

Under Diagnostic Code (DC) 9411, a 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).




B.  Factual Background

A January 2010 VA medical provider found that the Veteran was unemployable for mental health reasons.  However, the provider noted good eye contact, no suicidal or homicidal ideation, no hallucinations, sad and affect congruent.  The Veteran was oriented to time, place, and person.  Other VA medical records similarly noted appropriate grooming, normal speech, congruent affect, logical and coherent thought process, no delusions, fair insight and judgment, and orientation to person, time, place and situation.  (September 2006, July 2010, January 2011 VA medical records).  There were also reports of good memory.  (July 2010 VA medical record).  VA medical records indicate GAF scores ranging from 43 (June 2006) to 48 (July 2010).

SSA records also document that in August 2007, a private medical provider found that the Veteran's psychiatric disorders were not severe.  

In October 2006, the Veteran underwent a VA examination.  The Veteran reported being irritabile and reclusive since returning from service.  He also reported having flashbacks and being unable to relax.  The examiner found that the Veteran was lethargic, but with logical thought process.  The Veteran complained of increased sleep, anhedonia, increased guilt, decreased energy, and suicidal thoughts.  The examiner noted psychomotor retardation.  The Veteran was oriented to person and play, but not time.  He denied homicidal and suicidal ideation, and psychotic symptoms.  The examiner noted that the Veteran's problems have significantly impacted his social and occupational function and that the severity of his irritability, hyperarousal, nightmares and flashbacks would significantly impact function in all areas of his life.  The examiner noted a GAF score of 40.

In May 2008, the Veteran underwent another VA examination.  He reported constant symptoms of social avoidance, nightmares, irritability and anger outbursts, mood swings, hypervigilance, startle responses, intrusive thoughts, and flashbacks. He denied any social interaction, except with a siste, and was distant from his wife and kids.  He spent his time at home watching television.  

The May 2008 VA examiner found that the Veteran was not a reliable historian and had trouble recalling information; also his history did not agree with his records.  The examiner noted that the Veteran may not be being dishonest, but that some of his recollections were vague.  The examiner found him oriented within normal limits; he had appropriate behavior, but abnormal affect and mood, with a flattened affect.  Communication, speech, and concentration were within normal limits.  He did not have obsessional rituals or panic attacks, but did report being suspicious.  The examiner noted no delusion or hallucination.  Thought process was appropriate and judgment was not impaired; however, memory was mildly impaired.  The Veteran denied currently being suicidal, but his wife reported prior suicidal thoughts.  

The May 2008 VA examiner determined that the Veteran's symptoms were clinically significant.  The examiner found him able to make financial decisions, but intermittently unable to perform activities of daily living, though capable of self-care.  The Veteran reported that he did not interact with others and argued when he did interact.  The examiner noted suspiciousness, chronic sleep impairment, mild memory loss, anger, and irritability.  He also had difficulty with complex commands.  There was no imminent threat to injuring himself.  The examiner found that psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, though generally functioning satisfactorily with routine behavior, self-care and normal conversation.  

Also, an April 2009 SSA private psychological evaluation showed that the Veteran was capable of activities of daily living.  The Veteran reported going to church, but not the cinema or dining out; he denied visiting family and having friends. The provider found that the Veteran had a constricted affect and depressed mood.  Thought processes were logical and coherent; there were no overt signs of delusions, hallucinations, phobias, or obsessions.  Insight and judgment were fair and memory intact.  The examiner noted that the Veteran was cooperative, but "poorly motivated...invested in portraying himself in a bad light."  Also, the examiner noted "I believe he was aware that he was providing wrong answers.  Test results...underestimate current level of psychological functioning. "The examiner found that the Veteran's true functioning falls between borderline to average, and there was no evidence of a thought disorder.  The examiner determined that the Veteran was able to cooperate and understand and carry out simple instructions.  However, the Veteran's ability to focus attention for employment was limited.  The examiner noted a GAF of 58.

A November 2011 VA examiner noted orientation was within normal limits; the Veteran had appropriate appearance, hygiene, and behavior.  Affect and mood were depressed; the Veteran reported persistent sadness, irritability, anhedonia, sleep problems, and decreased energy.  Communication was within normal limits, but abnormal speech was persistent.  The Veteran had impaired attention/focus.  There were no panic attacks, but signs of suspiciousness.  The examiner observed no delusions, and the Veteran denied hallucinations.  Thought processes were impaired, with slowness of thought and response.  Judgment was not impaired.  Abstract thinking was abnormal; there was mild memory impairment.  Suicidal or homicidal ideation was absent.  

The November 2011 VA examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Occupational and social impairment was attributable to PTSD, as well as, physical limitations and chronic pain, and TBI.  The examiner noted PTSD symptoms of depressed mood, disturbance of motivation and mood, and suspiciousness.  

In April 2012, the Veteran underwent a PTSD VA examination and the examiner noted a GAF score of 40.  The examiner found total occupational and social impairment.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and neglect of personal appearance and hygiene.  

The April 2012 VA examiner noted casual dress and anxious appearance.  There was psychomotor retardation; however thought process was organized and goal-oriented.  The Veteran reported sometimes hearing voices and seeing things out of the corner of his eye, but was not overtly delusional.  The examiner noted that the Veteran was currently in control of his impulses, without suicidal or homicidal ideation.  The Veteran was oriented to time, place, and person, and situation.  He had difficulty with concentration, but insight was fair, and judgment was not impaired.

In May 2012, the Veteran underwent a neurological examination.  The examiner noted cognitive impairment of TBI such as mild memory loss.  The examiner noted that "I think his cognition is much better than he demonstrates."  The examiner also noted normal judgment, appropriate social interaction.  The Veteran also reported that he stopped working because of developing significant mood disturbances; he became very angry on the job and had to stop working.  

C.  Analysis

Following a review of the relevant evidence of record, which includes VA and private treatment records, the Veteran's own statements, and the VA examination reports dated in October 2006, May 2008, November 2011, April 2012, and May 2012, the Board concludes that prior to November 28, 2011, the Veteran is entitled to a rating of 70 percent, and no higher.  However, a disability rating in excess of 70 percent from November 28, 2011is not warranted. 

The Board initially notes that it has considered all psychiatric symptoms, including those noted in the TBI VA examination, as if they were part of the service-connected PTSD in making its current determinations.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

For the entire appeal period, the Board finds that the Veteran's PTSD psychiatric symptoms generally included the following:  nightmares, intrusive thoughts, poor motivation, chronic sleep disturbances, feelings of anger and irritability, anxiety and depression, diminished interest, difficulty establishing and maintaining relationships.  

As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).   As noted above, the Veteran has a history of social avoidance, with limited social activity.  (October 2006 VA examination April 2009 private psychological evaluation; May 2008 VA examination, April 2012 VA examination).  His mood was generally depressed and/or irritable (April 2009 private psychological examination; May 2008, November 2011 and April 2012 VA examinations).    

The Veteran has been married for several decades to his wife and lives with her and his children, but has reported being distant from his family, and denied social interaction, except occasionally going to church.  (May 2008 VA examination April 2009 private psychological evaluation). There are occasional records of thoughts of the past. (October 2006 and May 2008 VA examinations).  The vast majority of the medical evidence shows that the Veteran repeatedly denied both suicidal and homicidal ideation.  (October 2006, May 2008, November 2011, and April 2012 VA examinations).

The Board finds no clear demarcation line showing the Veteran's PTSD exhibited distinct symptoms that would warrant different ratings for different periods.  Thus, the evidence of record supports finding that a 70 percent disability rating is warranted for the entire appeal period.  However, the evidence of record does not support finding a 100 percent disability rating.  The evidence of record does not show that the Veteran has total occupational and social impairment, such that a 100 percent disability rating would be warranted.  

The Board again notes that the Veteran has maintained a relationship with his wife for several decades.  He also has reported limited socialization, but still socialized with his sister and occasionally attended church.  (May 2008 VA examination and April 2009 private psychological examination).  The April 2012 VA examiner also noted that the Veteran had control over his impulses, and there was difficulty establishing and maintaining effective relationships, but not an inability to do so.   The May 2012 VA examiner noted appropriate social interaction.

The Veteran has also never indicated an inability to perform activities of daily living; he reports to his appointments with a normal appearance, except to the April 2012 VA examiner.  At most, the May 2008 VA examiner noted that the Veteran was intermittently unable to perform activities of daily living, but was capable of self-care.  The May 2008 VA examiner further noted that the Veteran was only intermittently unable to perform occupational tasks, but was generally functioning satisfactorily with routine behavior and self-care.  Other examiners repeatedly found that the Veteran was capable of activities of daily living.  (May 2008 VA examination; April 2009 private psychological examination).  

The April 2012 VA examiner noted difficulty adapting to stressful circumstances, but not an inability to do so.  At most his VA examiners have noted only mild memory loss.  (May 2008, November 2011, and May 2012 VA examinations).  Additionally, the majority of both VA examiners and VA medical providers have found that the Veteran had fair judgment and insight, and orientation to person, time, place and situation.  (September 2006, July 2010, January 2011 VA medical records; May 2008, November 2011, April 2012, May 2012 VA examinations).  

Furthermore, the Veteran had consistently has denied delusions or hallucinations, until his April 2012 VA examination.  (September 2006, July 2010, January 2011 VA medical records; May 2008, November 2011, and April 2012 VA examinations).  Even then, the April 2012 VA examiner found no overt delusions.

VA examiners have varied in there determinations of the severity of the Veteran's disability, from the May 2008 VA examiner's finding of only an intermittent inability to perform occupational tasks, though generally functioning satisfactorily with routine behavior, self-care and normal conversation (indicative of a 30 percent disability rating); to the November 2011 VA examiner's finding occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood (indicative of a 70 percent disability rating); and the April 2012 VA examiner's finding of total occupational and social impairment (indicative of a 100 percent disability rating).  However, as indicated above, the Board has examined all the various symptoms documented in the evidence of record and has found that no more than a 70 percent is warranted.  

The Board notes that although the April 2012 VA examiner found total impairment, he also found fair insight, non-impaired judgment, orientation to  time, place, person, and situation; and an organized and goal-oriented thought process.  The Veteran was also not a persistent danger of hurting himself or others and did not have persistent delusions or hallucinations.  Also, he only had mild memory loss.  As such, the findings of the April 2012 VA examiner based on the severity of his symptoms is more indicative of a 70 percent with impairment in most area.
  
The Board also observes that the Veteran's GAF scores during the relevant periods ranged between 40 and 58.  A GAF score ranging from 31 to 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  One of 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  The Veteran's GAF scores ranged from moderate symptoms to major impairment in several areas.  A 70 percent disability rating would be indicative of a major impairment in some areas, but not total impairment.  

The Board has considered the lay statements of record form the Veteran's family members, including those provided in December 2005, September 2010 and October 2011.  The lay statement providers generally reported symptoms such as irritableness, depression, and social isolation, which are similar to those noted by the medical evidence of record and considered by the Board.  

The Board also finds that the credibility of the Veteran's reports as to his symptomatology is questionable, based on the Veteran's inconsistency and the findings of his examiners.  For example, during his May 2012 VA examination, the Veteran reported that he stopped working because of developing significant mood disturbances - due to his becoming very angry on the job.  However, the evidence of record shows that the Veteran actually stopped working after a work-related physical injury, when he fell backwards on a pallet of wires, for which he subsequently received several tens of thousands of dollars of workers' compensation funds. (November 2006 private medical record; The State Board of Workers' Compensation State of Georgia Stipulation and Agreement November 2008).  Also his examiners have repeatedly questioned the Veteran's truthfulness in his report of symptoms.  The April 2009 private psychological examiner noted that the Veteran was "poorly motivated...invested in portraying himself in a bad light" and "I believe he was aware that he was providing wrong answers.  Test results...underestimate current level of psychological functioning."  The May 2008 VA examiner reported that the Veteran was not a reliable historian and had trouble recalling information.  The May 2012 VA examiner indicated that "I think his cognition is much better than he demonstrates."

The Board has given the Veteran the benefit of the doubt as to the severity of his PTSD, and thus is granting a 70 percent disability rating, and no higher, prior to November 28, 2011.  However, the evidence of record does not indicate that a 100 percent disability rating for PTSD is warranted at any time during the appeal period.

VII. Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of PTSD or lumbar spine.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the PTSD.  Also, the rating criteria for the spine contemplate symptoms such as pain, muscle spasms, and abnormal gait, and limitation of motion.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is already in receipt of a TDIU for the period from November 28, 2011.  As such, to the extent that the Veteran may be claiming a TDIU under Rice, from November 28, 2011, such a claim would be moot.  The period prior to November 28, 2011 will be addressed in the Remand portion of this decision.



ORDER

Service connection for a sleep disorder is denied.  

Service connection carpal tunnel syndrome is denied.

A disability rating in excess of 60 percent for lumbar strain is denied.

From December 28, 2011, a separate rating for left lower extremity radiculopathy is granted.

An initial evaluation of 70 percent, and no higher, for PTSD, prior to November 28, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 70 percent for PTSD, from November 28, 2011 is denied.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.

1.  Service Connection for a Neurological Disorder 

The Board previously remanded the claim for service connection for a neurological disorder for a VA examination to address the Veteran's competent report of falling from a truck and hitting his head during active duty and determine the etiology of the claimed a neurological disorder.  

Unfortunately, the Board finds that the May 2012 VA examination obtained is inadequate.  Although the Veteran is competent to report that he fell from a truck in service, following a review of the evidence of record, the Board has determined that his report is not credible.

In regards to his claimed neurological disorder, the Veteran currently claims that during active service overseas, he fell off a truck and hit his head.  He has claimed that the head injury occurred at the same time that he injured his service-connected lumbar spine. (October 2011 Board hearing).  Indeed, he has reported after he fell from the truck and hit his head; he was out for two to three days.  (January 2008 RO hearing).  The service treatment and personnel records, however, document that the Veteran injured his back in October 1990, prior to his going overseas, at Fort Gordon.  Furthermore, an October 5, 1990 service treatment record documents that the Veteran "injured back 2 Oct 90 pulling himself out of foxhole".  The service treatment records do not document any sort of fall from a truck.  Additionally, in the April 1991 report of medical history, the examiner reported that the Veteran has had back pain since Fort Gordon.

Moreover, after active service, during his June 1996 VA examination, the Veteran reported that he had injured his back at Fort Gordon after falling in a foxhole.  The Veteran's first report of a fall off a truck was in February 1997, over five years after his active service.  However, even then, his January 1999 VA examiner reported that the Veteran "remembers specifically hurting his back.  He was getting into a fox hole with a back pack on and feel and [sic.] twisted the wrong way."  There are thus numerous records indicating that the Veteran actually injured his back from jumping out of a foxhole, and as such, that the Veteran did not injure his head at the same time as he injured his back.  

Additionally, prior to making his current claim for a neurological disorder, the Veteran had repeatedly denied ever having a head injury.  (August 16, 2005 and September 21, 2006 VA medical records; October 2006 general VA examination).  Indeed, a December 2004 VA social work note documents that the Veteran inquired about getting service connection for his seizures.  When the VA employee asked the Veteran if he had been treated for a seizure disorder/head injury in service, the Veteran reported that he had not.

As such, an addendum medical opinion is necessary to determine if the Veteran's claimed neurological disorder is related to service, for reasons other than due to his non-credible report of falling off a truck during active service.   

2.  Service Connection for Postical Muscle Strain 

In the February 2015 Appellant's Post-Remand Brief, the Veteran's representative claimed that the postical muscle strain developed secondary to his claimed  neurological disorder.  As such, this matter is inextricably intertwined with the issue of service connection for a neurological disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).   This matter must be remanded pending adjudication of the neurological disorder claim.

Additionally, the April 2012 Board Remand requested that he VA examiner address whether the postical muscle strain developed during active service, or was in any way related to service.  The April 2012 VA examination did not address that question.  The VA examiner also was not clear as to whether the Veteran had fibromyalgia, and if so, if it was related to service.  As such, an addendum medical opinion is necessary on these matters.

3.  Service Connection for Arthritis, claimed as Joint Pain 

The April 2012 Board Remand also requested that the VA examiner opine as to whether the Veteran's joint pain began during military service or was, in any way, related to his military service.  Although the April 2012 VA examiner found that such pains are related to degenerative changes, relating to aging and natural progression, the examiner did not address the question of whether they developed during service.  Also, the examiner noted that joint pains were as likely as not due to fibromyalgia, but as noted above, the record is unclear if the Veteran has fibromyalgia, and if so, if it is related to service.  As such, an addendum medical opinion is necessary on this matter.

4.  Increased Rating for Residuals of a Right Thumb Injury 

While on remand, the AOJ also obtained a new April 2012 VA examination that partially addressed the Veteran's residuals of a right thumb injury claim for an increased rating.  The Veteran has claimed that he currently has loss of use of the right hand due to his residuals of a right thumb injury.  (October 2011 Board hearing). 

The April 2012 VA examiner noted that the Veteran was able to close a fist and oppose the tip of each finger to the thumb.  The examiner also noted decrease sensation to light touch in the anterior fingers, but that it was preserved posteriorly and over hand.  Unfortunately, the examiner did not address whether the Veteran had loss of use of his right hand or if a neurological disorder warranting a separate disability rating due to the residuals of a right thumb injury.  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.

Also, the AOJ should provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his increased rating claim.  

5.  TDIU

The Veteran contends that a TDIU is warranted for the period prior to November 28, 2011.  As indicated in the Introduction portion of this decision, such a claim was implicitly raised when the Veteran presented evidence of unemployability with his claims for increased ratings for lumbar strain, residuals of a right thumb injury, and residual of injury to left hand.  

Such a claim is inextricably intertwined with the issue on appeal for entitlement to an increased rating for residuals of a right thumb injury and the service connection claims of record.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Board also notes that SSA records document that during part of the appeal period in quesiton, the Veteran was employed by Hagemeyer North America Inc., until November 13, 2006, at which time he sustained an on-the-job physical injury.  (The State Board of Workers' Compensation State of Georgia Stipulation and Agreement November 2008). As such, employment records from the Veteran's former employer should be obtained for consideration in this matter.  After securing any necessary authorization from him, obtain all identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

After the record development and other VA examinations have has been accomplished, a VA medical opinion should be obtained to address the question of whether the Veteran was unemployable prior to November 28, 2011.

In regards to all the claims, all unassociated VA medical records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his increased rating claim for residuals of a right thumb injury.

(b) The AOJ should also request that the Veteran provide employment records, including medical records, regarding the Veteran.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from have been associated with the claims file, return the claims file to the May 2012 TBI VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a neurological disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any neurological disorder is related to the Veteran's active service?  The examiner should specifically consider, as more fully discussed in the body of the REMAND, that the Veteran's report of falling off a truck and hitting his head during active service is NOT credible.  The examiner should determine if the Veteran otherwise has a neurological disorder due to service.  The fact that it may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that any currently diagnosed organic disease of the nervous system (if found) developed, to a compensable degree, within one year following the end of his active service (i.e. June 1991)?  Again, consider statements made by the Veteran in this regard, but note that he is NOT credible in his report of falling off a truck and hitting his head during active service.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

d) IF the examiner finds that the claimed neurological disorder is related to the Veteran's active service, is it at least as likely as not that the claimed postical muscle strain developed secondary to the claimed neurological disorder?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (October 2006 and May 2012).  

4.  After all records and/or responses received from have been associated with the claims file, return the claims file to the April 2012 Gulf War VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a (i) joint disorder and/or (ii) postical muscle strain/muscle disorder?  If so, please note the diagnosed disorder(s).  

The examiner should specifically note whether or not the Veteran has fibromyalgia OR postical muscle strain.

b)  Is it at least as likely as not that a diagnosed (i) joint disorder and/or (ii) postical muscle strain/muscle disorder is related to the Veteran's active service?  The examiner should specifically consider whether the Veteran's claimed disorder(s) began during active service (November 1990 to May 1991) or was, in any way, related to his active service.  

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following the end of his active service (June 1991)?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (October 2006 and April and May 2012 VA examinations).  

5.  After the record development has been accomplished, schedule the Veteran for an appropriate VA examination to determine the current severity of the residuals of a right thumb injury.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's residuals of a right thumb injury.

The examiner should specifically note limitation of motion of a major or minor thumb with a gap of one to two inches (2.5 to 5.1 cm.) or more between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 

The examiner should also address the Veteran's contention that he has loss of use of his right hand due to his residuals of a right thumb injury.

The examiner should further note whether the Veteran has a separate neurological disorder as a residual of the service-connected right thumb injury.  The examiner should address the finding of loss of sensation by the May 2012 Gulf War examiner.

6.  Upon completion of ALL the foregoing, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this REMAND must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

Following a review of the record, the examiner should render an opinion as to whether, for the period prior to November 28, 2011, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In this regard, prior to November 28, 2011, the Veteran is service-connected for (a) the lumbar spine (with a 60 percent disability rating), (b) residuals of a right thumb injury (with a 10 percent disability rating), and (c) PTSD (with a 70 percent disability rating). 

All opinions offered should be accompanied by a rationale.  To the extent possible, the VA medical opinion provider should reconcile his/her findings with any conflicting findings of record (such as those of prior VA and SSA examination providers).

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


